         Case 1:19-cv-10651-KPF Document 103 Filed 03/08/21 Page 1 of 1




S
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ARNOLD PRITT and RUTH ANN PRITT,
                              Plaintiffs,

                  -against-
                                                     19 Civ. 10651 (KPF)
 AIR & LIQUID SYSTEMS
                                                          ORDER
 CORPORATION, as successor by
 merger to BUFFALO PUMPS, INC.,
 et al.,
                              Defendants.

KATHERINE POLK FAILLA, District Judge:

        The Court is in receipt of pre-motion letters submitted by Defendants

General Electric (Dkt. #97) and ViacomCBS (Dkt. #98). The Court sets the

following briefing schedule for Defendants’ anticipated motions for summary

judgment, as proposed by the parties: Defendants’ motions shall be filed on or

before March 29, 2021; Plaintiffs’ opposition papers shall be filed on or before

April 19, 2021; and Defendants’ replies shall be filed on or before May 10,

2021.

        SO ORDERED.

Dated:        March 8, 2021
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
